Judgment modified and directed for plaintiff so as to enjoin the defendant permanently from in any manner using the name “ Martin’s ” or “ Martin’s Department Store, Inc.,” or any similar name for or in conjunction with the operation of its store at the southeast corner of Fourteenth street and Sixth avenue, in the borough of Manhattan, New York city, or in conjunction with any other store owned, operated, controlled or maintained by it, with costs to the appellant. Findings of fact and conclusions of law contrary to this decision are reversed, and new findings and conclusions will be made in accordance with this decision. Kelly, P. J., Jayeox, Manning, Young and Kapper, JJ., concur. Settle order on notice.